UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-1657


SALAME M. AMR,

                  Plaintiff - Appellant,

             v.

VIRGINIA STATE UNIVERSITY; EDDIE N. MOORE,              JR.;   NASSER
RASHIDI; LARRY C. BROWN; KEITH M. WILLIAMSON,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:07-cv-00628-REP)


Submitted:    October 28, 2009               Decided:   November 16, 2009


Before KING and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Salame M. Amr, Appellant Pro Se. Gregory Clayton Fleming, Senior
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Salame M. Amr seeks to appeal the district court’s

order denying his motion to supplement the record for the appeal

to    this    court   of     his      underlying     civil       case.     Because     our

decision in that appeal has issued, Amr v. Virginia State Univ.,

No.     09-1184,      2009       WL     2400275     (4th     Cir.       Aug.    6,   2009)

(unpublished), this appeal is now moot.                     See Incumaa v. Ozmint,

507 F.3d 281, 286 (4th Cir. 2007) (setting forth the principles

of appellate mootness).                Therefore, we dismiss Amr’s appeal as

moot.        We dispense with oral argument because the facts and

legal    contentions       are        adequately    presented       in    the    materials

before    the   court      and     argument       would    not    aid    the    decisional

process.

                                                                                 DISMISSED




                                             2